  Case 3:19-cv-00688-JAG Document 26 Filed 11/20/19 Page 1 of 1 PageID# 379



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


JOE ALEXANDER,

                      Plaintiff,

               v.                                    Case No. 3:19-cv-00688-JAG

DIET MADISON AVENUE, DMA DOE
DEFENDANTS 1-17, ADWEEK, LLC, AND
PATRICK COFFEE,

                      Defendants.


                    RULE 7.1 CORPORATE DISCLOSURE STATEMENT
                             BY DEFENDANT ADWEEK, LLC

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1, and to enable

judges and magistrate judges to evaluate possible disqualification or recusal, the undersigned

counsel for Defendant Adweek, LLC (“Adweek”) declares that it has the following members:

(1) Beringer Capital Media Group, Inc., a non-publicly held company, (2) Jeff Litvack, (3)

Danny Wright, (4) Mehmet Zenginler, and (5) various other current employees of Adweek. No

publicly traded corporation currently owns 10 percent or more of the stock of Adweek or

Beringer Capital Media Group, Inc.

       Dated: November 20, 2019

                                              /s/ Matthew E. Kelley
                                            Matthew E. Kelley, Va. Bar No. 84045
                                            Ballard Spahr LLP
                                            1909 K Street NW, 12th Floor
                                            Washington, DC 20006
                                            T: (202) 508-1112
                                            F: (202) 661-2299
                                            kelleym@ballardspahr.com

                                            Counsel for Defendant Adweek, LLC
